DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 22 and amendment of claim 1, in the paper of 10/1/2021, is acknowledged.   Applicants' arguments filed on 10/1/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-4, 6, 8, 10, 13-15 are still at issue and are present for examination. 
Claim Rejections - 35 USC § 103

The rejection of claims 1-4, 6, 8, 10, 13-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuris et al. (Nature Biotechnology, Vol 32, No. 5, pp 485-May 2014), Kingsley et al. (Cell, Vol 44, pp 749-759, March 1986) and Kwon et al. (Current Microbiology, Vol 37, pp 144-148, March 1998) is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 10/1/2021.
	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Dan Morath on 11/9/2021.
The application has been amended as follows: 
In claim 8, after “producing glycoproteins” insert “in a eukaryotic cell,”.
In claim 8, after “lack O-glycosylation” delete “in a eukaryotic cell”.
In claim 10, change “further comprising the” to “further comprising a”.

Allowable Subject Matter
Claims 1-4, 6, 8, 10, 13-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a eukaryotic cell comprising an exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme; wherein the endoglucosaminidase is an endo-beta-N-acetylglucosaminidase of EC class 3.2.1.96; and wherein the eukaryotic cell is a UDP-galactose 4-epimerase (GalE) knockout cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000




rgh
11/9/2021


/Richard G Hutson/
Primary Examiner, Art Unit 1652